DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 15/930,144 has claims 1-30 pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 29-30 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 29-30 limitations “means for determining….”, “means for transmitting….” And “means for waiting…..” in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8, 12-14, 17, 23-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over IDS provided NPL Wong et al. (In search of the minimum delay protocol for packet satellite communication; hereinafter Wong) in view of Wiley et al. (Pub. No. US 2005/0141464 A1).
Regarding claims 1, 12, 23 and 29, Wong discloses determine whether sufficient resources are available to perform a transmission in a current slot; and transmit the transmission in the current slot, (Page 509, When a transmission “hits” an Aloha slot (corresponding to the notion from the claims the “sufficient resources are available to perform a transmission in a current slot”) a wireless transmitter will either, with a probability, make a reservation on the control channel and await its assigned reserved slot, or perform a transmission in the current Aloha slot with the remaining probability; When, on the other hand, a transmission “hits” a reserved slot (corresponding to the notion from the claims that “the UE determines that sufficient resources are not available in the current slot to perform the transmission”) the wireless transmitter will either, with a given probability, make a reservation immediately or, with the remaining probability, wait until an upcoming Aloha slot)  transmitting an early reservation signal for a future resource, or determining whether sufficient resources are available to perform the transmission in a subsequent slot based at least in part on a probability-based determination and based at least in part on whether sufficient resources are available to perform the transmission in the current slot. (Page 509, The data channel is slotted with slot size equal to one packet transmission time. The control channel is divided into minislots with lvf (need not be an integer) minislots per slot (Fig. 1). In contrast to other protocols such as that in Refs. (2)-( 4), framing of slots is not needed. There are two types of slots. The Aloha slots are for transmitting packets without prior reservations whereas the Reserved slots are for transmitting packets with successful reservations. The control channel serves two purposes: 1) to make reservations for transmissions on the data channel and 2) to make spare reservations for retransmissions in case the transmissions in Aloha slots fail. The announcement channel is used to broadcast the locations of the Reserved slots to all stations. All non-Reserved slots are treated as Aloha slots.  If the arrival packet hits a Reserved slot, it will either, with probability f2, make a reservation immediately or, with the remaining probability 1-f2, be transmitted randomly on one of the I up-coming Aloha slots. In the latter case a spare reservation will also be made with probability a. For each successful reservation, a Reserved slot on the uplink data channel is assigned. Packets with unsuccessful transmission or unsuccessful reservation (including spare reservation) will reattempt the system on one of the J subsequent slots.)
However, Wong fails to discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors 
(See ¶0039, memory) and one or more processors operatively coupled to the memory, (See ¶0039, Operating system software used by microprocessor 238 is preferably stored in a persistent store such as flash memory 224, which may alternatively be a read-only memory (ROM)) the memory and the one or more processors(See ¶0039, Operating system software used by microprocessor 238 is preferably stored in a persistent store such as flash memory 224, which may alternatively be a read-only memory (ROM))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify discloses wireless transmitter does slot probability reservation to include the UE has the wireless transmitter that can reserve slots. The motivation to combine is requests the reduced slot cycle in order to benefit from reduced call setup times (See ¶0011).
Regarding claims 2, 13 and 24, Wong discloses transmission comprises a data transmission.( Page 509, The Aloha slots are for transmitting packets)
Regarding claims 3 , 14, 25 and 30, Wong discloses at least in part on sufficient resources being available to perform the transmission in the current slot, transmitting the transmission in the current slot, (Page 509, When a transmission “hits” an Aloha slot (corresponding to the notion from the claims the “sufficient resources are available to perform a transmission in a current slot”) a wireless transmitter will either, with a probability, make a reservation on the control channel and await its assigned reserved slot, or perform a transmission in the current Aloha slot with the remaining probability) transmitting an early reservation signal for a future resource, or determining whether sufficient resources are available to perform the transmission further comprises: transmitting the transmission in the current slot with a first probability, (Page 509, When a transmission “hits” an Aloha slot (corresponding to the notion from the claims the “sufficient resources are available to perform a transmission in a current slot”) a wireless transmitter will either, with a probability, make a reservation on the control channel and await its assigned reserved slot, or perform a transmission in the current Aloha slot with the remaining probability) transmitting the early reservation signal for the future resource with a second probability, or waiting until the subsequent slot, and determining whether sufficient resources are available to perform the transmission in the subsequent slot, with a third probability.
Regarding claim 5, Wong discloses at least one of the first probability, the second probability, or the third probability is based on at least one of: a wait time from a packet arrival to the current slot, (Page 509, Consider the arrival of a packet. If it hits an Aloha slot, it will either, with the probability Ji, make a reservation on the control channel and await its assigned Reserved slot) a priority level of the transmission, or a remaining delay budget associated with the transmission.
Regarding claim 6, 17 and 28, Wong discloses sufficient resources are not available to perform the transmission in the current slot, When, on the other hand, a transmission “hits” a reserved slot (corresponding to the notion from the claims that “the UE determines that sufficient resources are not available in the current slot to perform the transmission”) the wireless transmitter will either, with a given probability, make a reservation immediately or, with the remaining probability, wait until an upcoming Aloha slot) transmitting the transmission in the current slot, transmitting the early reservation signal for the future resource, or determining whether sufficient resources are available to perform the transmission further comprises: transmitting the early reservation signal for the future resource with a first probability, When, on the other hand, a transmission “hits” a reserved slot (corresponding to the notion from the claims that “the UE determines that sufficient resources are not available in the current slot to perform the transmission”) the wireless transmitter will either, with a given probability, make a reservation immediately or, with the remaining probability, wait until an upcoming Aloha slot)  or waiting until the subsequent slot, and determining whether sufficient resources are available to perform the transmission in the subsequent slot with a second probability.
Regarding claim 8, Wong discloses at least one of the first probability or the second probability is based on at least one of: a wait time from a packet arrival to the current slot, (Page 509, Consider the arrival of a packet. If it hits an Aloha slot, it will either, with the probability Ji, make a reservation on the control channel and await its assigned Reserved slot) a priority level of the transmission, or a remaining delay budget associated with the transmission.
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Wiley and, further in view of Kim et al. (Pub. No. US 2018/0309513 A1; hereinafter Kim).
Regarding claims 10 and 21, Wong in view of Wiley fails to disclose the transmission is associated with a vehicle-to- anything (V2X) communication.
Kim discloses transmission is the transmission is associated with a vehicle-to- anything (V2X) communication. (See ¶0172, SFI indicates the second slot is used for V2X; See ¶0234, a slot format indicator (SFI) from a group common PDCCH of a PDCCH region of a given slot of a radio frame, wherein the SFI indicates that the given slot is a first slot in an aggregated set of one or more slots in the radio frame, wherein the one or more slots are consecutive in time, wherein the SFI indicates the number of said one or more slots, wherein the SFI also indicates whether the aggregated set of one or more slots is reserved for future use or to be used for a side link transmission between said UE device and another UE device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Wong in view of Wiley to include the transmission can be utilized in a V2X communication. The motivation to combine is to efficiently prepare transmission for a future slot by indicating to the UE the slots what will be available (See ¶0013)
Allowable Subject Matter
Claims 4, 7, 9, 11, 15-16, 18-20, 22 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Atarashi et al. (Pub. No. US 2002/0159470 A1)- Efficient multiplexing is necessary with respect to reservation demand packets for reserving the allocation of spreading codes and time slots as well as with respect to data packets for transmitting real data. Since the probability of reservation demand packets being able to be transmitted are not controlled in the conventional technique, collision of reservation demand packets occur frequently at the time of heavy traffic, giving rise to a problem that a transmission efficiency decreases.
Kondylis et al. (Pub. No. US 2003/0012176 A1)- sender has to transmit the same packet in multiple slots in a frame); and (ii) the number of slots must be greater than the number of nodes in the two-hop neighborhood. This constraint on the frame length limits the scalability of these protocols. Topology dependent protocols, on the other hand, compute a transmission schedule so that each node can send unicast or broadcast transmissions in a reserved slot with a very low probability of collisions. The reservation mechanism itself is contention-based, i.e., nodes contend among each other in order to reserve a slot. Moreover, these schedules have to be dynamic to increase the channel utilization by spatial reuse of the slots. Also, nodes may have to re-compute/update their schedules to adapt to topological changes in a mobile ad hoc network.
Sammour et al. (Pub. No. US 2007/0058660 A1)- any WTRU can equally send a request on one of the Aloha slots regardless of the priority of the data. The information transmitted on the ALOHA slots typically includes control information such as traffic scheduling requests, registration or access messages, or the like but may also include data traffic. For example, assume that a system includes a substantial number of WTRUs that would like to send low priority latency-tolerant traffic, and some WTRUs that would like to send high priority latency-sensitive traffic. Under such a situation, the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472